Van Brunt, P. J. (dissenting):
. While I think a recovery should be had in this case, it seems to me that the damages are excessive. The plaintiff undoubtedly Avas badly injured, but the sum which was awarded by the jury seems to be exceedingly large in view of what had been his earning, capacity. It is true that for pain and suffering he is entitled to compensation as well as because of disability; yet in considering the whole question it would appear that a larger sum was awarded than the evidence" justified.
Judgment and-order affirmed, with costs.